United States Court of Appeals
                                For the First Circuit
                                   _____________________

No. 20-1925
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                                       DAMIEN BYNOE,

                                     Defendant, Appellant.
                                     __________________

                                             Before

                                    Barron, Selya, and Gelpí,
                                         Circuit Judges.
                                     __________________

                                    ORDER OF COURT
                                   Entered: January 12, 2022

       On December 20, 2021, this court issued the opinion in the above-captioned matter under
temporary seal and asked the parties to file a response as to whether redactions were necessary.
Upon consideration of the defendant-appellant's response, we now decide as follows. The full
opinion previously filed in this case will remain under seal until further order of this court; a
redacted version of the opinion will be released forthwith.



                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


cc: Hon. William G. Young, Robert Farrell, Clerk, United States District Court for the District of
Massachusetts, George F. Gormley, Stephen Paul Super, Christopher John Pohl, Donald Campbell
Lockhart, Karen Lisa Eisenstadt